Case: 21-60790     Document: 00516502119         Page: 1     Date Filed: 10/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-60790                       October 10, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Syed Rasedul Islam,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 669 599


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Syed Rasedul Islam, a native and citizen of Bangladesh, petitions for
   review of a decision of the Board of Immigration Appeals (“BIA”) dismissing
   his appeal from the decisions of the Immigration Judge (“IJ”) denying his
   motion to transfer the case to United States Citizenship and Immigration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60790      Document: 00516502119          Page: 2    Date Filed: 10/10/2022




                                    No. 21-60790


   Services (“USCIS”) and his application for asylum, withholding of removal,
   and protection under the Convention Against Torture (“CAT”). Insofar as
   Islam raises arguments that the country conditions evidence corroborates his
   claim for a well-founded fear of persecution and his claim for CAT relief,
   these arguments are not exhausted, thus depriving us of jurisdiction to hear
   them. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); see also Martinez-
   Guevara v. Garland, 27 F.4th 353, 360 (5th Cir. 2022); 8 U.S.C. § 1252(d)(1).
           The BIA’s adverse credibility determination and rejection of his
   asylum, withholding, and CAT claims are reviewed under the substantial
   evidence standard. See Cardona-Franco v. Garland, 35 F.4th 359, 365 (5th
   Cir. 2022); Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Additionally, we consider the IJ’s decision only insofar as it influences the
   BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
           Islam’s argument that the denial of his motion was grounded in the
   finding that he used a fraudulent passport fails because the record shows no
   such finding. His challenge to the adverse credibility determination fails
   because the determination is supported by “specific and cogent reasons
   derived from the record,” see Zhang, 432 F.3d at 344. Consideration of the
   record as a whole does not show that “no reasonable fact-finder” could make
   such a determination. See Singh, 880 F.3d at 225 (quotation marks and
   citation omitted).   There is no need for us to consider his remaining
   arguments concerning asylum and withholding. See INS v. Bagamasbad, 429
   U.S. 24, 25 (1976); Arulnanthy v. Garland, 17 F.4th 586, 597 (5th Cir. 2021).
   Finally, his CAT claim fails because he cites nothing showing he more likely
   than not would be tortured with governmental acquiescence if repatriated.
   See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015).
           The petition for review is DENIED in part and DISMISSED in
   part.




                                          2